Citation Nr: 9934975	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cataracts, kidney 
cancer and Meckel's diverticulum as residuals of exposure to 
ionizing radiation and on a basis other than such exposure.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the lumbar spine, currently rated 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
November 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The Board in October 1993 and 
April 1996 remanded the claim for further development.  The 
case has recently been returned to the Board for appellate 
consideration.

The Board observes that after the April 1996 remand, the RO 
in May 1999 reevaluated the veteran's lumbar spine disability 
and granted a 40 percent rating.  The rating was eventually 
given effect from June 1990 and thereby resolved completely 
the veteran's appeal of the RO's effective date determination 
in May 1999.  However, the claim for a higher disability 
rating was not withdrawn.

The Board observes that the veteran submitted evidence with 
his substantive appeal that had highlighted information 
regarding human studies that reportedly showed an increased 
incidence of cataracts after exposure to high intensity 
microwave radiation.  Other information highlighted referred 
to ionizing radiation exposure effects.  The issue of service 
connection for a claimed disability on the basis of microwave 
radiation exposure has not as yet been adjudicated.  However, 
the RO should ask the veteran to clarify whether he intended 
to claim that such exposure caused his cataracts or other 
disability before any additional adjudication resources are 
expended.  

The issues of service connection for cataracts and kidney 
cancer as claimed residuals of exposure to ionizing radiation 
are discussed further in the remand portion of this decision.

A 1998 VA examination referred to the veteran's ability to 
work due to the low back disability.  The matter of 
unemployability benefits is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
cataracts and kidney cancer on a basis other than as claimed 
residuals of exposure to ionizing radiation are not supported 
by cognizable evidence showing either claim to be plausible 
or capable of substantiation.

2.  The claim of entitlement to service connection for 
Meckel's diverticulum as a claimed residual of exposure to 
ionizing radiation or on a basis unrelated to such exposure 
is not supported by cognizable evidence showing the claim to 
be plausible or capable of substantiation.

3.  The manifestations of traumatic arthritis of the lumbar 
spine, marked to nearly complete absence of lumbar spine 
motion, pain and neurologic symptoms combine to produce 
pronounced impairment.  

4.  The service-connected lumbar spine disability picture is 
not shown by competent evidence to be considered exceptional 
or unusual so as to render the use of the regular rating 
criteria impractical.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
cataracts and kidney cancer on a basis other than exposure to 
ionizing radiation are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
Meckel's diverticulum as a claimed residual of exposure to 
ionizing radiation or on a basis other than such exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an increased disability rating of 60 
percent for traumatic arthritis of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for kidney cancer,
cataracts and Meckel's diverticulum.

Factual Background

The veteran's service medical records show that he was 
treated for abdominal cramping and diarrhea on one occasion 
in July 1955.  Enteritis was reported in November 1955.  
Acute pylorospasm and upset stomach were reported in August 
1957.  In September 1959 no diagnosis was reported in 
connection with his complaint of epigastric burning and mild 
nausea in the previous year that was reportedly never too 
severe and recent indigestion.  On an October 1961 
examination it was reported that he had refractive error 
corrected with glasses.  Other examination reports note 
corrected defective vision.  An eye clinic report in November 
1961 noted myelinated nerve head in both eyes.  The 
impression of gastroenteritis was given in evaluating his 
complaint of one-day nausea and vomiting in February 1963.  

On a physical examination in June 1968, the veteran was found 
to have bundles of medullary fibers adjacent to both optic 
discs.  The examiner reported an abnormal ophthalmoscopic 
evaluation.  There was no entry made in the examination 
summary of defects and diagnoses.  Essentially the same 
ophthalmology findings were reported on the separation 
medical examination in September 1969.  The abdomen and 
viscera were reported as normal on the clinical evaluation.  
The summary of defects and diagnoses shows entries of a 
normal physical examination and post dislocated right 
shoulder.  The service medical records document exposure to 
ionizing radiation.

The veteran filed a VA compensation claim in 1976 for 
orthopedic disability.  A VA examiner in May 1976 reported no 
abnormality of the eye, kidney or gastrointestinal system.   

The record of non-VA medical treatment shows that the veteran 
had a left nephrectomy in 1981 for adenocarcinoma.  He was 
found to have a dense, complicated left eye cataract in 1982 
and in 1984 an extracapsular cataract of the right eye.  
Contemporaneous VA medical records mention cataract removal 
from the left eye and a cataract present in the right eye.  

In correspondence to VA in March 1984 he added radiation 
exposure to his VA claim but he did not mention any 
disability he sought to link with the exposure.  The RO asked 
him for additional information by letter dated in April 1984.  

The next pertinent communication from the veteran was his 
correspondence in June 1990.  Therein he reported radiation 
exposure in Greenland during December 1967 and January 1968, 
and kidney cancer, cataracts and gall bladder removal all in 
the 1980's.  

The record of his hospitalization in May 1986 for abdominal 
pain of several weeks shows that he was found to have an 
obstructed gall bladder.  During the surgery to remove it the 
remainder of the abdomen was explored.  A Meckel's 
diverticulum was found and removed (confirmed by small 
intestine biopsy). 

In July 1990, J.W.B., M.D., opined on the medical probability 
that the veteran's posterior subcapsular cataracts were 
caused by radiation exposure.  Dr. B. found of interest that 
the veteran had no family history of cataracts or other 
diseases he suffered recently including kidney disease or 
gall bladder disease.

A VA eye examiner in 1991 noted cataract removal in 1984 and 
1987 and that dilation of the fundus showed myelinated fibers 
by disc of both eyes.  The examiner reported pseudophakia of 
the eyes. 

A RO rating decision in August 1992 directly addressed the 
issue of service connection for Meckel's diverticulum.  The 
RO determined that Meckel's diverticulum was an incidental 
finding in connection with the veteran's gall bladder surgery 
and that it was a congenital abnormality neither caused nor 
aggravated by service.  

At the Board hearing in 1993, the veteran recalled 
occupational exposure to ionizing radiation in service.  He 
associated Meckel's diverticulum with gall bladder disease 
and mentioned the kidney cancer history and the medical 
opinion regarding cataracts (Transcript (T), inter alia, 1-
10).  

As a result of the Board remand in 1993, a VA eye examination 
was completed.  The examiner's diagnosis included myelinated 
neurofibers of both eyes and the opinion that the cataracts 
are most likely secondary to radiation exposure.

Pursuant to the Board remand in 1996, the RO in August 1996 
and February 1997 correspondence gave the veteran the 
opportunity to cite or submit competent scientific or medical 
evidence that Meckel's diverticulum was a radiogenic disease.  
He did not respond to this request and the RO noted the 
failure to submit such evidence in a supplemental statement 
of the case issued in May 1999.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claim for service connection for Meckel's 
diverticulum on the basis of exposure to ionizing radiation 
is not well grounded and must be denied.  The same reasoning 
applies to the claims for service connection of kidney cancer 
and cataracts on a basis other than ionizing radiation 
exposure.  The Board must apply the current legal standard 
discussed below for such determinations in claims brought 
under 38 C.F.R. § 3.311 such as the appellant's.  This 
decision is not intended to suggest or infer an outcome in an 
adjudication of service connection for cataracts or any other 
disorder at issue on the basis of exposure to microwave 
radiation should the veteran confirm he intends to argue for 
service connection on that basis.  

Since the 1996 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim under 38 C.F.R. § 3.311 in light of 
the recent en banc decision in Hilkert, it is the opinion of 
the Board that the RO has substantially completed the 
development asked for by the Board regarding the claim for 
service connection for Meckel's diverticulum in order to 
comply with the remand and in so doing has satisfied the 
requirements of Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection under section 3.311 criteria 
in light of the claimed exposure.  Neither he nor his 
representative has indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim based on ionizing radiation 
exposure or another basis, as applicable.  McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

The Board noted in the 1996 remand the adjudication 
principles that apply to claims brought under 38 C.F.R. 
§ 3.311 that were established in Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994), and subsequently codified at 
§ 3.311(b)(4).  The veteran was given the opportunity to 
establish through competent evidence that Meckel's 
diverticulum was associated with exposure to ionizing 
radiation.  As noted previously the record does not include 
any response from the veteran to this correspondence or 
otherwise to provide the information to establish 
radiogenicity for Meckel's diverticulum.

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his occupational exposure in service 
satisfies but one of the elements.  However, the elements are 
cumulative rather than independent and even if all are 
present, it does not compel a conclusion that the claim is 
well grounded.  See Wandel and Hilkert, supra.  Meckel's 
diverticulum is not listed among the radiogenic diseases 
found under section 3.311(b)(2).  The veteran was offered the 
opportunity to present competent scientific or medical 
evidence that Meckel's diverticulum is a radiogenic disease 
as provided in 38 C.F.R. § 3.311(b)(4).  However, he has not 
identified a link to his ionizing radiation exposure by 
competent evidence.  Applying the current standard for a well 
grounded radiation claim to the facts of the veteran's claim, 
the Board must find the claim for Meckel's diverticulum not 
well grounded.  

Turning to the matter of service connection for kidney 
cancer, cataracts and Meckel's diverticulum on a basis other 
than radiation exposure, the evidence must establish the 
basic Caluza elements of current disability, incurrence or 
aggravation of a disease or injury in service by competent 
lay or medical evidence and medical nexus between the in-
service disease or injury and the current disability.   
Regarding kidney cancer and Meckel's diverticulum, the record 
shows the initial reference to either disorder is in the 
early 1980's many years after service.  Cataracts are also 
reported initially well after service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit, supra.  Since the claims turn on medical evidence 
and no competent evidence has been presented that is 
favorable other than regarding cataracts as a possible 
residual of radiation exposure, the claims for service 
connection on a basis other than radiation exposure must be 
denied as not well grounded.  No other relevant but 
outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The claims have been argued principally on the 
basis of the veteran's exposure to ionizing radiation.  The 
Board will note that the record doe not include competent 
evidence to establish a well grounded claim for service 
connection of kidney cancer on a direct or presumptive basis.  
Nor does it include competent evidence linking Meckel's 
diverticulum or cataracts to service based upon the evidenced 
gastrointestinal complaints or ophthalmologic findings in 
service.  None of the VA eye examiners has opined of a likely 
alternative etiology to radiation exposure for the veteran's 
cataracts.  Nor has any competent evidence been presented 
linking Meckel's diverticulum to his military service.  

The RO accorded the appellant greater consideration than his 
claims in fact warranted under the circumstances to the 
extent that the claims were considered on the merits.  
Therefore, the Board in denying the claims as not well 
grounded has not prejudiced the veteran.  As the veteran has 
not submitted well grounded claims, the doctrine of 
reasonable doubt is not applicable to his case.

II.  Increased rating for traumatic arthritis of the lumbar 
spine

Factual Background

The RO in June 1976 granted service connection for 
degenerative arthritis of multiple joints that included the 
veteran's lumbar spine.  A 30 percent rating was assigned 
under Diagnostic Code 5003 criteria.  A VA examiner in May 
1976 reported degenerative arthritis of the lumbosacral spine 
with moderate symptoms.  

After correspondence from the veteran in June 1990 that 
referred to other matters, the RO obtained medical records 
that included various reports regarding the lumbar spine.  A 
1971 physical therapy report noted a diagnosis of lumbosacral 
strain and the report of a recent back injury at work lifting 
a heavy object.  Sensation in the left lower extremity was 
intact to light touch but the veteran reported an odd 
sensation in the left lower extremity.  A 1972 military 
outpatient report shows back pain complaints and an 
impression of low back syndrome.  An X-ray of the lumbosacral 
spine was reported as showing no apparent pathology.  The 
report was read as showing a negative lumbosacral spine with 
disc spaces and vertebral bodies not narrowed, intact pars 
inarticularis and no significant spurring.  

In 1978 the veteran was seen twice with the complaint of back 
pain and in August 1978 an X-ray of the lumbosacral spine was 
read as showing severe degenerative disease involving the 
vertebral bodies and degenerative disc disease at L4-L5 and 
L5-S1 and osteoarthritis at these levels in the apophyseal 
joints.  The radiology conclusion was degenerative disc 
disease, osteoarthritis and hypertrophic degenerative changes 
of the vertebral bodies.  

A hospital report in June 1983 noted the veteran's history of 
recent back pain after bending over to move a hydraulic valve 
at work that went away but recently reappeared in the left 
posterior buttock area with subsequent numbness and loss of 
leg power.  Other more recent symptoms were mentioned as well 
as a reference to prior back problems in the Navy.  The 
impression was nerve root irritation probably secondary to 
herniation of the disc, consider metastatic disease from the 
kidney.  Lumbar spine CT findings were reported as consistent 
with protrusion at L3-L4 and L5-S1 with pronounced bony 
sclerotic changes of the articular surfaces L4-L5 and 
impingement onto the neural foramina L5-S1.  It was reported 
in the May 1986 hospitalization record that he had a 
significant past history of laminectomies for back pain.  At 
the time, the veteran stated that the last one left him with 
some degree of constipation and sphincter disuse.  Diagnostic 
radiology in late 1986 was read as showing laminectomy 
defects at L3-S1 and hypertrophic facet joint changes at 
these levels, with moderate central disc bulges at L3-L5 
levels.

On a VA examination in May 1991, the veteran complained of 
constant pain in the low back that radiated to the groin on 
both sides and of left lower leg numbness.  The examiner 
noted the August 1978 X-ray and June 1983 CT and mentioned 
that it preceded surgery that the veteran reported having in 
July 1983.  

The examiner reported that the knee and ankle jerks were 
barely present and no dermatome changes were found over 
either leg.  In the standing position there was minimal back 
spasm in the lumbar area.  There was no tenderness over the 
lumbar spine, but some tenderness over both sacroiliac joint 
areas.  The veteran was able to bend forward 80 degrees, 
extend 10 degrees and laterally bend and rotate 35 degrees in 
each direction.  The impression was probable arthritis of the 
lumbar spine, which preceded any civilian treatment 
described.  An X-ray impression was degenerative change, 
post-surgical changes.  

The RO in September 1991 rated the veteran's joints 
separately and assigned a 10 percent rating for traumatic 
arthritis of the lumbar spine under Diagnostic Code 5292 
criteria.  Residuals, 1983 back injury with laminectomy were 
listed as nonservice-connected and the veteran was advised of 
this determination in October 1983.  The veteran appealed the 
determination and at the Board hearing he mentioned the 
symptoms that were bothersome daily and limited his 
activities (T 10-11).

On a VA examination in January 1994 that was obtained 
pursuant to the Board remand in late 1993, the veteran was 
reported as having episodes of relatively severe back pain, 
constant stiffness in the back and some genitourinary tract 
dysfunction.  The examiner reported a complete effacement of 
the lumbar lordotic curve and a well healed lumbar area 
surgical scar.  The range of motion was flexion 35 degrees, 
extension 10 degrees, lateral bending 20 degrees bilaterally 
and rotation 25 degrees bilaterally.  The extensor hallucis 
longus and flexor hallucis longus were graded 5 and normal 
bilaterally.  There was a decrease in pinprick perception in 
the left leg and knee jerk and ankle jerk was absent 
bilaterally.  Straight leg raising was positive at 60 degrees 
bilaterally and the veteran had a slow, guarded gait with a 
distinct limp.  An X-ray was reported as showing advanced 
degenerative arthritis involving the entire lumbosacral 
spine.  The radiology impression, which compared X-rays 
obtained in May 1991, was of minimally progressive 
degenerative changes otherwise essentially static findings of 
the lumbar spine.  The diagnoses included advanced 
symptomatic degenerative arthritis of the lumbosacral spine 
and residuals of lumbar laminectomy.

After review of the additional evidence, the RO in February 
1995 increased the veteran's disability rating for traumatic 
arthritis of the lumbar spine to 20 percent under Diagnostic 
Code 5010-5292 criteria.  In the rating decision it was 
stated that the evidence did not make a clear distinction 
between the symptoms attributed to the service-connected 
arthritis and nonservice-connected back disorder so the 
limitation of motion was attributed to the service-connected 
disability.  

In the April 1996 remand the Board sought to obtain relevant 
treatment records and a current examination that would allow 
for an informed determination regarding the veteran's back 
disability applying the applicable regulatory criteria.  The 
RO sent the appropriate inquiry to the veteran in August 1996 
and February 1997.  

On a VA examination in November 1998 the examiner reported 
that the veteran's claims file and hospital file were 
reviewed but that the latter did not give much orthopedic 
information.  The examiner reported pertinent information 
from the service medical records, findings thereafter in 
1972, 1978 and 1983, and previous VA examinations in 
connection with this claim.  The veteran related pertinent 
history and that he apparently last worked in 1983 as a 
supervisor.  

The veteran complained of lower extremity weakness and being 
unable to lift anything from the floor.  The examiner 
described his gait as slow and laborious and it was reported 
that the veteran's back would become stiff and sore after two 
or three hours of sitting.  He could stand for about an hour 
as long as he kept moving although he could not walk more 
than two blocks.  He reported discomfort turning in bed and a 
mild aggravating effect from weather.  He reportedly never 
used any type of brace and his only medication was a type of 
Tylenol he took daily.  

The examiner reported that the veteran had a shuffling type 
of short-stride length gait and was unable to get up 
spontaneously on his tiptoes or heels and did so holding on 
to the examination table.  He did not attempt a deep knee 
bend.  He had a nonadherent and nontender lumbar spine scar.  
The lumbar spine showed some degree of flattening but no 
other specific problems.  There was no paraspinous muscle 
spasm.  The range of motion measured by goniometer was 
forward flexion 15 degrees, backward extension 0 degrees, 
side bending 5 degrees on the right and 10 degrees on the 
left, rotation 20 degrees in both directions.  The veteran 
complained of discomfort during these motions.  It was the 
examiner's impression that these motions were not those of 
the lumbar spine but more of a reflection of what was 
happening at the hips.  

The examiner reported that sitting straight leg raising was 
negative but supine it caused mainly hamstring discomfort at 
about 40 degrees with low back discomfort at about 70 
degrees.  The examiner reported that several specific tests 
were negative.  The deep tendon reflexes were available and 
present at the knee and ankle with enforcement although 
somewhat sluggish.  The plantars were downgoing.  On sensory 
testing there was decreased sensation to light touch and 
pinprick in the L4 and L5 dermatomes of the left lower 
extremity.  On motor testing he had weakness of the 
dorsiflexors of the left foot, ankle and toes and of the left 
hip extensors, adductors and abductors.  He had no tenderness 
along the course of the sciatic nerve in the buttocks but he 
had tenderness on deep palpation over the lumbar midline 
area.  The examiner reported that X-rays showed extremely 
advanced degenerative disease of the entire lumbosacral spine 
and that the entire lumbosacral spine from L3 to S1 was 
completely and spontaneously fused with calcification of the 
remnants of the discs.  The examiner opined that there might 
be some small micro motion between L2 and L3 and that there 
were very severe degenerative changes above that.  The 
diagnoses were very advanced degenerative disease of the 
entire lumbosacral spine with spontaneous fusion and perhaps 
only micro motion at L2-L3; status post laminectomy and 
diskectomy L3-S1, and residual neurological deficit, left 
lower extremity.  

The examiner opined pertinently that there was no question 
that the veteran had at least moderately advanced 
degenerative changes in his lower lumbar spine before 1983 
when he sustained an industrial injury to the low back.  It 
was the examiner's opinion that the fairly advanced 
hypertrophic osteoarthritis of the lumbar spine reported in 
1978 obviously had to be considered service-connected and as 
a result of these problems he had a spine which further 
strain or stress would undergo and manifest itself with more 
severe symptoms and that this is what occurred when he lifted 
the heavy valve in 1983.  The examiner stated that since this 
came after a definite incident the injury was work related.  

The examiner felt, looking at the architecture of the spine 
and evidence of severe degenerative changes as well as what 
one consider to be of hypertrophic degenerative stenosis of 
the spine, that had he not had the 1983 injury he would 
definitely or very likely thereafter suffer from evidence of 
stenosis and possibly other problems.  The examiner opined 
that the laminectomy had been a great help to him.  The 
examiner continued by again stating his belief that the 
veteran currently did not have more than a jog of motion of 
the entire lumbosacral spine and that he doubted even that.  
The examiner said the degenerative change was manifested in 
the veteran's inability to bend, lift anything or get up from 
the floor.  It was the examiner's opinion that the veteran 
was not really capable of entering into gainful employment at 
this stage but possibly could conceivably engage in some type 
of very light duty work if he could lose 100 pounds.  

The examiner continued by stating that the veteran had pain 
during the movement of the lumbar spine that was very minimal 
and that it was not possible to say how much of this was 
service connected and how much more had occurred since the 
accident in 1983.  The examiner felt that the degenerative 
changes that started are an ongoing natural process and that 
they are a combination of factors that were impossible to 
separate any further.  The examiner opined that the lack of 
motion of the lumbosacral spine was entirely at this time 
service-connected whereas the decreased sensation in the left 
lower extremity as well as muscle weakness there was 
secondary to the industrial accident in 1983.  

The RO in December 1998 reviewed the additional evidence and 
granted a 40 percent rating for arthritis due to trauma of 
the lumbar spine under the previously selected rating scheme.  
The supplemental statement of the case issued in January 1999 
provided the veteran applicable criteria for higher ratings.

In February 1999 a neuroradiologist associated with the 
representative service organization provided a medical 
opinion based upon a review of the veteran's claims file.  
The physician in summary agreed that the veteran's medical 
history was accurately stated on the recent VA examination 
and with the diagnoses reported on that examination, as well 
as with other conclusions made by the examiner regarding 
characteristic manifestations of the lumbar spine disability 
and the ability to separate symptom of lumbar pain linked to 
the 1983 injury.  The physician discussed the significant 
findings in several radiology reports that preceded the 1983 
injury and medical treatise evidence.  The principal 
impressions from this review were that the clinical and X-ray 
evidence from 1976 and 1978 supported a conclusion that the 
veteran had by that time incurred degenerative disc disease 
and associated neurologic disability, that it was not 
possible to dissociate the neurologic disability from the 
underlying chronic degenerative process then present, and 
that it could not be stated with any degree of confidence 
that the neurologic disability now present as a result of the 
lumbar disc pathology was solely the result of the 1983 
event.  

The opinion contains additional impressions that the 1983 
event appeared to represent another exacerbation of the 
underlying condition and that it could not be determined with 
any certainty the degree of neurologic disability attributed 
to the 1983 event versus the service-connected disability.  
The consultant neuroradiologist specifically disagreed with 
the VA examiner relating decreased sensation and muscle 
weakness to the 1983 incident and felt that these 
neurological signs and symptoms could not be attributed to 
any specific event.

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examination and that it was comprehensive and addressed 
relevant rating criteria.  The medical examination records 
include sufficient detail regarding the veteran's lumbar 
spine disorder to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disorder.  Further, 
there has been added to the record a more recent 
comprehensive evaluation since the VA examination in late 
1998.  Johnson, supra. and Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall, 
supra.  

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5292, which assess limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent based upon the application of Diagnostic 
Code 5003 criteria.  The veteran has been provided the 
essential rating criteria.  The Board finds another rating 
scheme appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  
The Board must point out that the VA examiner in November 
1998 put to rest the intertwined but not directly addressed 
issue of service connection for the back injury in 1983.  The 
issue arose with the 1991 RO decision on the veteran's claim 
for increase and, though appealed with that decision, the 
issue was subsumed into the claim for increase as the appeal 
progressed.  Although it is correct to state that the 1983 
injury was an industrial injury it begs the question of the 
role of the preexisting back disability in that injury.  The 
VA examiner in 1998 offered a thoughtful, carefully 
considered opinion wherein it was stated that the lumbar 
spine at the time of that injury was such that with further 
strain would undergo and manifest more severe symptoms, which 
occurred in 1983.  Therefore, that the preexisting, that is, 
service-connected back disability was a significant factor in 
the industrial injury cannot be reasonably disputed in view 
of this opinion.  The neuroradiologist's opinion supplements 
and reinforces the VA examiner's conclusion regarding the 
nature and extent of the lumbar spine disability before the 
industrial accident.  It appears conclusive from radiology 
reports not disputed that the veteran had lumbar disc disease 
well before 1983 that has not been linked to a nonservice-
connected cause.  See for example Akles v. Derwinski, 1 Vet. 
App. 118 (1991) and Harris v. Derwinski, 1 Vet. App. 180 
(1991); 38 C.F.R. § 3.310(a).

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included private medical treatment records that 
reported complaints principally of lower spine pain and 
functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1998, show persistent pain 
complaints and appreciable orthopedic findings and 
appreciable persistent neurologic deficit that more nearly 
approximate the pronounced criteria for intervertebral disc 
syndrome that are alternative rating schemes applicable to 
the disability.  The veteran has reported having difficulty 
because of his lumbar pain, and several VA examinations and 
private reports through 1999 viewed collectively appear to be 
indicative of an appreciable disability principally on an 
orthopedic basis with a neurologic component.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The intensity of the back disorder symptoms, 
overall, is more than the corresponding percentage evaluation 
under Codes 5293, 5292 or 5295 of 40 percent.  The rating for 
the confirmed lumbar disc disease does not require a 
mechanical application of the frequency and intensity data to 
the schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 60 percent evaluation 
recognizing more than a severe disorder either on the basis 
of Diagnostic Code 5293 or 5295.  The private medical records 
are extensive and offer information for a comprehensive 
assessment of the disability.  38 C.F.R. § 3.326. 

However, the evidence is against consideration for an 
increased evaluation based on functional loss due to pain 
since the 60 percent rating is the highest schedular 
evaluation.  Consideration of a higher rating under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 is not warranted where the highest 
schedular rating is in effect.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue was already 
rated by the RO based on Diagnostic Code 5292 for limitation 
of motion.  Diagnostic Code 5293, which does not expressly 
refer to limitation of motion, has been held to involve 
limitation of range of motion.  VAOPGCPREC 36-97 (December 
12, 1997).  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The veteran's claim may alternatively be rated for an 
increased evaluation on an extraschedular basis.  Pursuant to 
38 C.F.R. § 3.321(b)(1), an extra-schedular rating is in 
order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Related factors are 
marked interference with employment or frequent periods of 
hospitalization.  Generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  There is 
the veteran's well documented medical history in VA and 
private medical treatment records.  There is also reference 
to his most recent employment in the 1980's.  

The RO addressed such matter in the first instance through a 
supplemental statement of the case in 1995.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).  Therefore the RO did provide the appellant the 
relevant criteria.  Based upon the record, the Board finds 
that referral for approval of an extraschedular evaluation 
was properly denied.  The Board would agree that the 
exceptional or unusual disability picture mentioned in the 
regulation would reasonably contemplate factors other than 
marked interference with employment or frequent periods of 
hospitalization.  Johnston, 10 Vet. App. at 86.  However, 
such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
Nor does there appear to be probative evidence that any 
nonservice-connected disorders affect his lumbar spine 
disability in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a lumbar spine 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
lumbar spine disability.  The most recent treatment reports 
mention the disability and formed the basis for an increased 
schedular rating to 60 percent.  Further, neither he nor his 
representative has offered to establish how his presentation 
substantiates an exceptional or unusual disability picture as 
a result of his lumbar spine disability.  And, the Board does 
not find any extraneous circumstances that could be 
considered exceptional or unusual such as were present in 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to warrant a 
different result in view of the veteran's work history and 
treatment for his service-connected lumbar spine disability 
as reflected in the record.  See also Fleshman v. Brown, 9 
Vet. App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In sum, the regular rating criteria appear 
to be sufficient to rate the veteran's low back disorder.  


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for Meckel's diverticulum 
based on exposure to ionizing radiation, or on a basis other 
than such exposure, the appeal is denied.
 
The appellant not having submitted well grounded claims of 
entitlement to service connection for kidney cancer or 
cataracts on a basis other than ionizing radiation exposure, 
the appeal as to these issues is denied to this extent.

Entitlement to a 60 percent disability rating for traumatic 
arthritis of the lumbar spine is granted, subject to the 
regulations governing the payment of monetary awards.






REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran contends that his kidney cancer and cataracts 
resulted from radiation exposure in service.  The Board has 
noted the representative's various arguments in favor of 
another remand to satisfy the requirements of Stegall.  After 
review of the record, the Board is inclined to agree that 
further development is necessary to overcome any potential 
prejudice to the appellant.  

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.

The Board observes that the first requirement of 
section 3.311(a)(1) has been met because the veteran's kidney 
cancer and cataracts are listed among the radiogenic diseases 
found under section 3.311(b)(2). 

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants and the members of the 
occupation forces of Hiroshima and Nagasaki prior to July 
1946 is to be obtained from the Defense Nuclear Agency (DNA, 
now known as the Defense Threat Reduction Agency (DTRA)).  In 
all other claims, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO (emphasis added).  

Pursuant to the Board remands, the RO sought to obtain 
information for a dose estimate.  The veteran's service 
medical records included a chronology of radiation exposure 
through several DD Form 1141 forms on file.  Contact was made 
with several service department agencies and records were 
submitted that apparently were related to the Operation 
Crested Ice reported by the veteran.  The Defense DNA was 
contacted and advised the RO of the limited scope of its 
research capability and did not provide dose information for 
the veteran.  Information was provided by the Department of 
the Navy, Bureau of Medicine and Surgery in December 1998, 
that included data from an agency of the Department of the 
Air Force and the Navy Dosimetry Center.  The Navy Dosimetry 
Center had also provided data for the veteran in September 
1997.  

In 1996, the Board observed that the information for a dose 
estimate previously relied on was confined to the DD Form 
1141 data and that it appeared from other pertinent evidence 
that this did not reflect the likely level of radiation 
exposure.  
Therefore, another opinion from the VA Under Secretary for 
Health was deemed necessary to supplement the 1994 VA medical 
opinion that appeared to rely solely upon the DD Form 1141 
dose information.   

The Board asked for other development that if productive 
could be of help to the Under Secretary for Health in the 
preparation of a dose estimate for the veteran.  The Board 
asked the RO to complete the development provided under 
38 C.F.R. § 3.311(a)(2)(iii) as the veteran's claimed 
exposure was not based upon atmospheric test participation or 
the occupation of Hiroshima or Nagasaki prior to July 1946.  
The RO was asked to try to obtain additional dose information 
for the veteran.  Thereafter, all information which could 
relate to the amount of any radiation exposure the veteran 
may have received was to be submitted to the Under Secretary 
for Health, for the preparation of a dose assessment in 
accordance with section 3.311(a)(2)(iii).  Then, further 
development set forth under § 3.311(c) was to be completed.  

In January 1999, the RO referred the claim to the Director, 
VA Compensation and Pension Service, for assistance in 
obtaining a dose estimate for the veteran.  In March 1999, 
the Director, VA Compensation and Pension Service referred 
the case to the VA Under Secretary for Health for a dose 
estimate "relative to the periods not covered by the DD 
Forms 1141, based on available methodologies".  The 
development of a claim under § 3.311(c) is provided only in 
cases in which it is determined that a veteran was exposed to 
ionizing radiation in service.  The determination that the 
veteran was or was not exposed to radiation results from 
§ 3.311(a)(2).  In this case, the veteran was exposed to 
radiation.  The circumstances of the veteran's claimed 
exposure are such that complete exposure information might 
not be found solely in a DD Form 1141.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim should have been referred to the Under Secretary for 
Health as provided in the regulation.  It is arguable that 
the action in 1999 of the VA Compensation and Pension Service 
in requesting the dose estimate was potentially prejudicial 
in misstating the regulatory requirements under 
§ 3.311(a)(2)(iii) regarding the preparation of a dose 
estimate.  It must also be noted that the Board is bound by 
the regulations.  38 C.F.R. § 19.5.  

The March 1999 opinion from the VA designee of the VA Under 
Secretary for Health did not include a dose estimate 
calculated based on available methodologies but reflected 
only the dose information provided primarily in the DD Form 
1141 forms and was very similar in content to the 1994 
opinion.  The requirements regarding the preparation of a 
dose assessment by the VA is unique to claims brought under 
section 3.311(a)(2)(iii).  The VA may rely upon dose data 
provided by the Department of Defense in cases brought under 
sections 3.311(a)(2)(i) or (a)(2)(ii).  The responsibility 
for dose estimate preparation by VA in claims brought under 
section (a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The appropriate 
official at VA must explain its dose estimate and methodology 
relied on to calculate it.  The request in March 1999 of the 
VA Compensation and Pension Service asked for a dose estimate 
for periods not covered by the DD Forms 1141.  The March 1999 
report of a designee of the VA Under Secretary for Health did 
not include a dose estimate for any period of documented 
exposure.

Another troublesome factor is the reference in the VA to an 
"informal contact" with the Air Force Medical Operations 
Agency regarding additional dose information for the veteran 
and his reported participation in Operation Crested Ice.  
This appears to have been a different Air Force agency 
contact than made by the Navy Department in late 1998.  The 
Board must rely upon the record in its determinations.  
Obviously there was another contact made with an agency not 
previously contacted that could possibly offer additional 
information useful in the preparation of a dose estimate.  
There was no documentation in the record as to what was asked 
of the Air Force agency or the information it was to provide.  
Nor was there any documented response.  

In view of the foregoing in light of the requirements of 
Stegall, the Board must request additional development of 
this claim to ensure compliance with the regulatory 
procedures applicable to the veteran's claim based on 
ionizing radiation 
exposure, which are in the nature of pre duty to assist 
requirements.  Accordingly, the case is regretfully again 
REMANDED to the RO for the following:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  This should also include a 
referral to the Air Force Medical 
Operations Agency informally contacted by 
the designee of the VA Under Secretary 
for Health.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including the records, information and 
the veteran's statements concerning his 
activities in service and in Operation 
Crested Ice, should be referred to the 
Under Secretary for Health for the 
preparation of a dose estimate.  The 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b)(i).  

2.  After the development requested above 
has been completed as required by the 
regulations and in accordance with the 
holding in Stegall, the RO should again 
review the claims of entitlement to 
service connection for cataracts and 
kidney cancer as residuals of exposure to 
ionizing radiation. 

If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless he receives further notice



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

